DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mccullough et al. (# US 2013/0236656) in view of Victor et al. (# US 2002/0013013).
Mccullough et al. discloses:
1. A method for forming an e-textile ([0117]-[0118]), the method comprising: 
depositing a particle-free conductive ink on a textile substrate (polyester; [0117]; [0044]) to form at least one pattern, wherein the particle-free ([0059]-[0060]); and 
curing the particle-free conductive ink in the at least one pattern to form at least one conductive pattern ([0212]), 
wherein the at least one conductive pattern exhibits an ink bleed of less than 0.5 mm, and a resistance of less than 10Ω/□ (see Table: 1-2).
2. The method of claim 1, wherein the conductive pattern exhibits an ink bleed of less than 0.2 mm, and a resistance of less than 1Ω/□ ([0207]; [0210]-[0211]; see Examples).
3. The method of claim 1, wherein depositing the particle-free conductive ink is by inkjet printing on the textile substrate ([0032]) that is heated to a temperature of about 30° C. to about 90° C., such as about 40° C. to about 80° C (150 °C or less; [0033]).
4. The method of claim 2, wherein depositing the particle-free conductive ink by inkjet printing comprises printing two or more layers (multi layers; [0134]).
5. The method of claim 1, further comprising, during depositing the particle-free conductive ink: heating the textile substrate to a temperature of about 30° C. to about 90 °C., such as about 40° C. to about 80° C (150 °C or less; [0033]).
7. The method of claim 1, further comprising, after curing the particle-free conductive ink: coating at least a portion of the conductive pattern with a protective dielectric coating ([0094]).
8. The method of claim 1, wherein the curing is by heating at a temperature of less than 200° C. for a time of less than 20 minutes, exposure to 2-20 pulses of pulsed light, exposure to infrared radiation, or any combination thereof (150 °C or less; [0033]).
9. The method of claim 1, wherein the textile substrate is pretreated with oxygen plasma, corona, a protective coating, or a combination thereof.
10. The method of claim 1, wherein the particle-free conductive ink comprises: 
at least one metal complex comprising: 
at least one metal ([0063]-[0073]), 
at least one first ligand which is a sigma donor to the metal and volatilizes upon heating the metal complex ([0007]; [0036]-[0038]; see claim 1; see Abstract), and 
at least one second ligand, which is different from the first ligand and also volatilizes upon heating the metal complex ([0036]-[0038]); and 
one or more polar protic solvents ([0094]-[0096]), 
wherein the metal complex has a solubility measured at 25° C. of at least 250 mg/ml in the one or more polar protic solvents ([0098]), and 
wherein the at least one metal, the at least one first ligand, and the at least one second ligand are provided in stoichiometric amounts in the conductive ink ([0111]).
11. The method of claim 10, wherein the one or more polar protic solvents comprise one or more of water (see Abstract; [0094]-[0097]), an alcohol, an amine, an amino alcohol, and a polyol ([0094]-[0097]).
12. The method of claim 10, wherein the particle-free conductive ink comprises from 0.1% to 5% of an additive selected from one or more of a binder ([0114]), a surfactant ([0114]), a dispersant ([0114]), and a dye (composition with metal complex; see claim 1).
13. The method of claim 10, wherein the particle-free conductive ink has a viscosity measured at 25° C. of 25 cps or less, such as 20 cps or less ([0113]).
14. The method of claim 1, wherein the textile comprises a knit, woven, or nonwoven fabric comprising fibers of polyester (polyester; [0117]; [0044]), polyamides, spandex, nylon, Evolon®, elastane, cotton ([0086]), cellulose, silk, wood, wool, or blends thereof.
15. An e-textile produced by the method of claim 1, wherein the e-textile functions as a sensor, an electrode, a circuit, an interconnect, a light, an antenna, a resistive heating element, a switch, a battery, or any combination thereof ([0152]).

Mccullough et al. explicitly did not discloses:
1. The conductive ink conformally coats fibers of the textile, and the at least one conductive pattern exhibits an ink bleed of less than 0.5 mm.
6. The method of claim 5, wherein the at least one conductive pattern exhibits an ink bleed of less than 0.2 mm.
7. The method of claim 1, further comprising, after curing the particle-free conductive ink: coating at least a portion of the conductive pattern with a protective dielectric coating.
Victor et al. teaches to have short circuit free printed circuit, further comprising, after curing the particle-free conductive ink: coating at least a portion of the conductive pattern with a protective dielectric coating ([0075]-[0076]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the method of forming e-textile of Mccullough et al. by the aforementioned teaching of Victor et al. in order to prevent the possibility of a short circuit. 
It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the at least one conductive pattern exhibits an ink bleed of less than 0.5 mm, preferably less than 0.2 mm, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mccullough et al. (# US 2013/0236656) in view of Victor et al. (# US 2002/0013013).
Mccullough et al. discloses:
16. An e-textile comprising: 
a textile having at least one particle-free conductive trace printed thereon (polyester; [0117]; [0044]; [0059]-[0060]); 
wherein the at least one conductive pattern exhibits a resistance of less than 10Ω/□ (see Table: 1-2), and 
wherein the textile comprises a knit, woven, or nonwoven fabric comprising fibers of polyester (polyester; [0117]; [0044]), polyamides, spandex, nylon, Evolon®, elastane, cotton ([0086]), cellulose, silk, wood, wool, or blends thereof.
17. The e-textile of claim 16, wherein the particle-free conductive trace comprises two or more layers of a particle-free conductive ink (multi layers; [0134]).
18. The e-textile of claim 16, wherein the at least one particle-free conductive trace exhibits an ink bleed of less than 0.2 mm, and a resistance of less than 1Ω/□ ([0207]; [0210]-[0211]; see Examples).
Mccullough et al. explicitly did not discloses:
16. A portion of the at least one particle-free conductive trace is over-coated with a protective dielectric coating and the at least one conductive pattern exhibits an ink bleed of less than 0.5 mm.
19. The e-textile of claim 16, wherein the resistance in the conductive trace is increased by less than 50% after the textile is exposed to 50 wash cycles.
Victor et al. teaches to have short circuit free printed circuit, further comprising, after curing the particle-free conductive ink: coating at least a portion of the conductive pattern with a protective dielectric coating ([0075]-[0076]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the method of forming e-textile of Mccullough et al. by the aforementioned teaching of Victor et al. in order to prevent the possibility of a short circuit. 
It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the at least one conductive pattern exhibits an ink bleed of less than 0.5 mm, and the resistance in the conductive trace is increased by less than 50% after the textile is exposed to 50 wash cycles, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mccullough et al. (# US 2013/0236656) in view of Victor et al. (# US 2002/0013013).
Mccullough et al. discloses:
20. A resistive heater comprising: 
a textile having at least one particle-free conductive pattern printed thereon (polyester; [0117]; [0044]; [0059]-[0060]).
21. The resistive heater of claim 20, wherein the textile comprises a knit, woven, or nonwoven fabric comprising fibers of polyester (polyester; [0117]; [0044]), polyamides, spandex, nylon, Evolon®, elastane, cotton ([0086]), cellulose, silk, wood, wool, or blends thereof.
Mccullough et al. explicitly did not discloses:
20. A portion of the at least one particle-free conductive trace is over-coated with a protective dielectric coating; 
wherein the resistive heater heats at a rate of about 0.7° C./second to about 1° C./second, and 
wherein resistance in the conductive trace is increased by less than 50% after the textile is exposed to 50 wash cycles.
Victor et al. teaches to have short circuit free printed circuit, further comprising, after curing the particle-free conductive ink: coating at least a portion of the conductive pattern with a protective dielectric coating ([0075]-[0076]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the method of forming e-textile of Mccullough et al. by the aforementioned teaching of Victor et al. in order to prevent the possibility of a short circuit. 
It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate resistive heater heats at a rate of about 0.7° C./second to about 1° C./second and the conductive trace is increased by less than 50% after the textile is exposed to 50 wash cycles, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Nasu et al. (# US 2013/0236655) discloses a photosensitive electromagnetic-wave interception ink composition containing a photosensitive metal complex, electrically conductive particles, soft magnetic particles and a solvent is used for forming a coated film on a surface of a particular circuit element mounted on a circuit board by an ink-jet method, and the film is irradiated with light, whereby an electrically conductive cured material 100 containing at least electrically conductive particles 120 originated from the photosensitive electromagnetic-wave interception ink composition and the soft particles 140 is formed (see Abstract).
(2) Kodas et al. (# US 2006/0001726) discloses a processes for forming conductive features from one or more inks and conductive features formed from the processes. In one aspect, the process includes a step of applying a first ink comprising a metal precursor to at least a portion of a first substrate to form an at least partially coated substrate. In a second step, the first ink is contacted with a reducing agent, optionally derived from a second ink, under conditions effective to reduce the metal in the metal precursor to its elemental form.
(3) Kodas et al. (# US 2003/0148024) discloses a precursor composition for the deposition and formation of an electrical feature such as a conductive feature. The precursor composition advantageously has a low viscosity enabling deposition using direct-write tools. The precursor composition also has a low conversion temperature, enabling the deposition and conversion to an electrical feature on low temperature substrates. A particularly preferred precursor composition includes silver metal for the formation of highly conductive silver features (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853